 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT

 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
     CLIFFORD MILLER,                            Case No.: 2:18-CV-02498-JAM-KJN
 9

10                             Plaintiff,        Action Filed: August 10, 2018
                                                 Removed:      September 13, 2018
11        vs.                                    Trial Date: Pending
12
   BMW OF NORTH AMERICA, LLC, et                 ORDER OF DISMISSAL WITH PREJUDICE
13 al.,                                          (PURSUANT TO FED. R. CIV. PROC. RULE
                                                 41)
14

15                         Defendant(s).
16

17        Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure,
18 Rule 41(a), IT IS ORDERED THAT THIS ACTION (Miller v. BMW of North

19 America, LLC, Case No. 2:18-CV-02498-JAM-KJN) BE, AND HEREBY IS,

20 Dismissed with Prejudice as to all causes of action asserted in the Complaint, with each

21 party bearing its own attorney’s fees and costs.

22        IT IS SO ORDERED.
23

24 DATED: October 25, 2019                         /s/ John A. Mendez_____________
25                                                 Hon. John A. Mendez
                                                   United States District Court Judge
26

27

28

                                               -1-
                                   [PROPOSED] ORDER OF DISMISSAL
